OFFICE      OF THE A’ITORNEY      GENERAL   OF TEXAS
                                  AUSTIN




kfonorablo T. H.    Wfikin‘on
county Auditor
Nlll  county
E1118boroo,T8xa8
Doa? Sir:




                                              roduotlon8 In 8alarla8




                                Dopo‘ltor~ In the form of
                           . Th8 County Dopo8ltory,
                             ot intan to oarry th‘
                             bar on th88e two fund8
                              k‘l‘ ‘ffeotiro 8‘ of

                     are th ‘tom alking tkmt you
                 "i';s
            return U‘ a pro7 pt oplnlon on the roiiow-
            lng -que‘tion: Can the Comdlealoner8'
            court red11088rlarle8 of county 0rri0itdO
            ae r0li0w8, and If they oan, may they
            undcethem reduotlonr In eularitw.effeo-
            tivo beginning November let, 1939.t
Honorable~T. X. Viilkineon,Pnge 2


                 *County Judge, Dletriot kttorney,
            Sheriff, liiatriotClerk, County Clerk,
            Tax Colleotork Aaaeaaor,  County Treasurer,
            Auditor, and Commiulonar‘."
            Seotlon l3 of ztlole      591&,   Vernon** Civil Stet-
utes,   read*, in pert, a8 r oilon:
                   "The oomalaalonera~ oourt in ooun-
            tiaa baring. po ul.tion of twenty
            thouaund (80,000P lnh.bltanta or more,
            and leer timn one hundred end ninety
            thouaend (190,000) lnhebltents eooord-
            In& to the last preoedlng Fedsrel oenau8,
            la'henby lutborlzed end It shall be Sts
            duty to fix the 8elerle8 0r all the fob
            19wlng named 0rr10er8, to-wit: aherlif,
            'a88eaeor-oollaotor0r tare*, county
            judge, oouuty attorney, lnoludlng crltiinel
            dlatrlot attorney8 and oounty attorney8
            who perrorm the dutlea or district attor-
            ney‘, dlatrlot olark, oounty clerk, treee-
            urer, hide end anlmalln8peotor.     Eeoh Of
            eeld offloarr shhll bo paid in monay hn
            fmnuul salary ln twolre (12) equalln-
            ltelliwnte or not iem8 then total Bum
            earned a8 oompenaatlon by hlm In hi8 oi-
            flolal oapeolty rot the risa     year 1933,
            und notxmro than tha aarlmQmamouzital-
            lowed such officer under lera existing on
            Augu8t   Ii4, 1933 + * * +-

            rrtlole 68P4, Vernon*8 Civil      Stetutea,   read8   a8 iol-
low‘:

                 Yhe salaries of orrloere ahall not
            be lnoreeaed nor dlmlnlahod during the
            term of 0rfi00 or th8 ofrioera entitled
            thereto, provided, however, that the
            member8 of the Legialatur8 by mujorlty
            vote may et any time ‘et their -ealariee
            at any amount within the Constitutional
            limit."
          In oonetruing i,rtiole6S24, eupre, in tlm ceae or
krnold ~8. Cnee County, 289 5. Vi. 794, the court held that the
Lagieleture could by statute change the netbod of fixing OOm-
peneatlon for members of'county commlesioners~ court reducing
Honorable r'.K. rllklneon, Page 3


the   salsries   ror the unexpired term. In the case of ~TeefetIller
VS.   KaufrpanCounty, 78 S. Vi.(Zd) 1058, the oourt ‘aid In absence
of any etate oonatitutlonal limitation; tha Legleleture oould
lower or ralae aehrle8      of State and oounty public orfloera dur-
Ing the term ror which such ofrloere have been eleoted or eppoint-
ed. In the oaee or Orr va. D&via, 30 S. ;f.249, reterrlngto
,rticls 0S@, supra, the court said that this Artlclo eppllea to
oiiloera     whoa* 8alarlea are fixed by law, and In the ouae of
Colllngworth ~8. Uyera, 36 6. W. 4014, the oourt eatd thfa Ar-
ticle doea not upply to oifloera whoee salurlaa tirenot fixed by
law and does not apply to orders of tlm comnlosionera~ court eudlt-
lng nnd firing the lmoonta payable for ex officio servicea.
          Artlole 308lW, Vunon'a civil Statute‘, rIsea the 8elarlee
of dletrlot uttorn8y8, a nd luoh 8alarlas are paid by the State.
Tha oo~ls8Ionera* oourt haa no ri&ht or authority to ‘et the
salary o? the dirtriot attorney. However, und8r Artlol* 3912e,
Section 13, aupra, It la the duty, and the oommiaalonora~ oourt la
euthorlzed to set the salary or the orlmlnal dlstrlot attorney and
oounty attorney whc perform8 the duty or dlatrlot attorneys.
          Article 1645, Vernon's Civil Statutes, reed‘, in part,
US roiiorra:
                *In sny oounty having a population 0r
          thirty-fly. thou8and (35,000) Inhabitant‘
          or over, aooordlng to the preoodlng Federal
          oensua , or huvln a tax valuation of Fifteen
          Ulllon Dollars f#1!5,000,000.00),or over,
          eooordlng to the laat epprared tax rolla,
          there shall be bieMIaLly appointed un
          auditor of uooouuts end rlnunoeal th8 title
          or 8ald oflloer to be county auditor, who
           sbJJ hold hi8 offlOe for two year‘, and
          who shall reoelve es oompensatlon for hi8
           sar~loo8 one hundred and twenty-five
           (3p23.00)dollar8 ror each million dollars,
           or major portion thereof, of the assesasd
          valuation, the annual salary to be ccm-
           puted rromthe last approved tax roll8;
           said annual salary from oounty funds shill
          not exceed thirty-six hundred ($3,600.00)
           dollare * * ' **
          ;.esre informed by the Coqtrolleti Office that Hill
County had tipopulation of forty thousand aud thirty-six in-
hab1Lsnt.aaccording to the ludt .!'ederal
                                        aenaus.
                          Page 4
Honorable T. K. Illllklnson,


           A8 above shown, Bill County had the population of
wre than thirty-five thoueand Inhabitante; therefore, the
 eulary of the oounty auditor of &Ill County wculd be governed
.by 0tlole 1545, supre.
          ;crtIolea2350 to 2350-1, lnolu8lve, Vernon’8 Civil
Statutes, provide for the salaries of the wuuty oon~~Iasf~ner~
ln rarloua countlu. Therefore, the oommIsaloners* court her
no right or authority to fix the aelarlea of the oounty oom-
ml8eloner8 other than that provided by statute.
           Seotlon 13 artlole 3912e, aupre   upe01t10d.l
*ides that the aalurfes or the ofrloera nalhsatherein aIlaPfoie
paad8amp     ve equal lnrtallments of not leas than the total
            in oomponaetlon by him In his orrlolal oapeoity for
the flsoul year 1935, nab not pore than the maximum amount el-
lowed auoh.oriloer under the law8 eslatlng on Auguet 24, 1935.
Thle portion of the rtetute  oleurly lndloatcs that onoe the
8alarle8 0r 8uoh 0rrioer8 have been rixd,   they oannot be
oha ed during the yeer for whIoh they are pmrlded.     Thl‘ ‘tat-
ute Y oea not mention oounty sudltora, the ammbere or the oom-
mI8eloner8~ oourt or 6IatrIot ltto mo y s.
          In view of t& foregoing authorltlee, you are reapeot-
tully edvleed that It la the opinion of this Department that
the oommlaalonera* oourt h&a no authority to fix or ahange the
aalarles or the oounty oommI88Ionere, district attorney and the
county auditor a8 these salarlea are 8peclfIoally set by etat-
ute .
            IOU urn furthor advlead that the oomrnIseIonerrtoourt
hes the right end authority to fix the salaries of the offloors
naaod In Seotlon 13, Artlole 3912e, aupru, at any amount not
less than the total sum urned a8 oomponaatlon by the offloer
in hi8 orrioid   cupeolty ror the ri80ui year 1935, and not more
than th8 maxImum umcuntallowed auoh ofrloer under laws existing
on AUgU8t 24, 1935, ard when luoh salaries have once been fixed
by the oommIesIonara~ court tor ‘aid officers, they cannot b8
changed during that yrar; however, ths comuil6sIonere~oourt may
ohan&e the salerles of uald orrloere for the following year.
provided such ularles   are not less than the total sum earned
ae oompensatlon by the offloer In hi8 offlolal oapaolty for the
fiscal year 1935, and not more than the maxlmu~namount allowed
auah offloer under laws existing an Xr~gust24, 1935.
Honorable T. ii.Y~ilkinean,   i’age   5




          Truatlng t&t    the foregoing fully anmers            your in-
quiry, we remain
                                                    Yours very truly

                                               ATTCfiNH OEihJl~LOF TiLXAS

                                                    /2wduLz&
                                               BY
                                                          Ardell kIlllam
                                                                Aseietaat




            $TTOm{EY G~~:.L    C; 7;:;:::.::